Title: To James Madison from Frederick Augustus Conrad Muhlenberg, 17 June 1798
From: Muhlenberg, Frederick Augustus Conrad
To: Madison, James


Dear Sir,
Philada. June 17th. 1798
Since the Receipt of Your Letter of the 28th ult. I have heard that Barbara peters intends shortly to come to Philada. in order to pursue her Claim to the House she sold, but which I fear she never will be able to recover. Not having found out the Scrivener in whose Hands you have left the Deed of Trust, I examined the Office & find a Deed on Record there from Conrad Keller to Jno. Todd in Trust dated 1st. March 1792.
Keller purchased the House of James Ash the then Sheriff, as ⅌ Shffs Deed dated Oct. 10th. 1791. subject to a Groundrent of 20/ ⅌ Ann. The House & Lot heretofore belonged to Jacob Bender, who I believe was Barbara Peters first Husband.
Keller Mortgaged the House to Geo. Schlosser for £100, and also advanced £.50 to Barbara.
After this in Consideration of 5/. he conveys the Lot & House to Jno Todd—in the Words following—“to have and hold the said Lot in Trust, nevertheless to permit and suffer a certain Barbara Peters to receive the Rents Issues & profits thereof, in order to pay to the said Conrad Keller the said £150 with lawful Interest for the same, & when and as soon as the said £150 specie with lawful Interest for the same is paid, then in Trust for the separate Use of the said Barb. Peters during her Life & from and after her Decease to & for the Use of such person & persons, & for such Estates as the said Barbara Peters by her last will, or writing purporting to be her last Will shall direct & appoint, & for Want of such Appointment, to & for the Use of the said right Heirs of the said B. Peters her Heirs & Assigns forever, in such Way and Manner as if the said B. Peters had died sole & intestate. And it is hereby granted & agreed by & between the said parties, that the premisses above granted shall be and now do stand charged with the payment of the said £150, & upon this further Trust and Confidence that it shall & may be lawful to & for the said Jno. Todd, to sell and dispose of the said above granted premisses, by private or public Auction & to convey the same to the purchaser his Heirs and Assigns forever, at the Instance and Request of the said Conrad Keller, so long as the said £150 is unpaid, and after the same and the Interest thereon is paid then at the Request of the said B. Peters her Heirs and Assigns, and the Purchase Money after payt. of all Incumberances & charges is to be retained by the said Jno Todd & Conrad Keller & the Survivor of them & the Executors and Administrators of such Survivors in Trust, for the separate Use of the said B. Peters as tho’ she were sole and to be at her own Disposal, by any Writing under her hand or otherwise and on her Death without such Disposition, the same is to go to such persons as would take the same had she died sole and intestate, after payt. of her Debts and funeral Expences, and it is hereby granted that the Acts of the said B. Peters, touching the several parts of the Trust to her relating shall be good & valid as tho’ she were sole and unmarried”—In witness &tc.
Why Barbaras child, a Son, who is still living, was not specially named in the forgoing Deed, I cannot learn, nor do I know whether the Child is from Bender her reputed first Husband—or from Peters. There seems to be some mysterious Proceeding in the Business which I cannot explain.
I am glad to hear Your Ray Grass comes on well. It suceeds well in this Neighbourhood—but will not answer well in a wet Soil. The first Years Crop is not near as good as the second. To prepare the ground I plant early potatoes, after them Turnips—& if a favourable fall I sow the Grass seed—if not I sow it early in the Spring, and can cut it twice the same Season. To make good Hay of it, it ought to be cut before the Seed is ripe. Both green & dry Cattle are fond of it. I am with great Esteem Your obdt. humble Servt.
Fr’dk Muhlenberg
